t c memo united_states tax_court colleen j o’connor and mark c tracy petitioners v commissioner of internal revenue respondent docket no filed date colleen j o’connor and mark c tracy pro sese s mark barnes for respondent memorandum opinion buch judge respondent issued petitioners a notice_of_deficiency determining the following deficiencies and penalties with respect to their federal_income_tax for year sec_2010 and sec_2011 unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues before us are whether petitioners may deduct expenses associated with mr tracy’s legal education and whether they are liable for accuracy-related_penalties under sec_6662 we hold that they may not deduct the expenses and that they are liable for the penalties background this case was submitted under rule mr tracy is a u s citizen from date to date mr tracy attended the university of heidelberg where he focused on german legal studies to practice law in germany one must complete various requirements including passing two state examinations after completing the written section of the second state examination mr tracy moved to salt lake city utah to complete the three-month elective station of his german legal training at a law firm in date mr tracy completed all of the necessary requirements and was licensed to continued revenue code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar practice law in germany also in mr tracy assumed project management of a multimillion-dollar residential building project in salt lake city in while still living in utah mr tracy entered law school at the university of san diego mr tracy traveled back and forth from salt lake city to san diego california while completing his degree mr tracy was not employed and did not receive any forms w-2 wage and tax statement during and mr tracy received his juris doctor j d in in late date mr tracy sat for the bar examination in new york in date the new york state board_of law examiners notified mr tracy that he had passed the bar examination and was eligible to apply for admission to the bar later in following several years of investigation mr tracy commenced a dollar_figure million qui tam action filed under the false claims act u s c sec in the u s district_court for the district of utah petitioners timely filed their and form sec_1040 u s individual_income_tax_return in petitioners filed a form 1040x amended u s individual_income_tax_return for petitioners attached forms 2106-ez unreimbursed employee business_expenses to the form 1040x and the form_1040 reporting travel meals and entertainment and other business_expenses related to mr tracy’s legal education the internal_revenue_service irs examined petitioners’ form 1040x and form_1040 on date the irs issued a notice_of_deficiency disallowing deductions for the expenses stemming from mr tracy’s legal education and determining accuracy-related_penalties under sec_6662 petitioners while living in utah timely petitioned respondent disputes only the deductibility of the expenses their payment is not at issue discussion i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden with respect to a factual issue may shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding the issue has complied with the necessary substantiation requirements has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews petitioners do not the parties stipulated without further explanation that the amended_return is the basis for the adjustments for petitioners did not claim deductions for the expenses related to mr tracy’s legal education on the form_1040 rule a 290_us_111 claim that the burden has shifted to respondent and likewise the record does not demonstrate that it is appropriate to shift the burden to respondent ii ordinary and necessary expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business educational expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation it is a question of fact whether the education maintains or improves skills required by the taxpayer in his trade_or_business the expense is deductible only if the taxpayer is established in the trade_or_business at the time he pays or incurs the expense the taxpayer must show that the educational expense is directly and sec_1_162-5 income_tax regs 72_tc_1195 55_tc_581 proximately related to the skills required in his trade_or_business however a precise correlation is not necessary additionally when evaluating whether the educational expense qualified the taxpayer for a new trade_or_business and is therefore nondeductible the court uses a commonsense approach comparing the types of tasks and activities which the taxpayer was qualified to perform before the acquisition of a particular title or degree and those which he is qualified to perform afterwards the parties have stipulated that mr tracy was not employed during and accordingly petitioners may deduct mr tracy’s educational expenses only if they can show that the education maintained or improved skills required in his trade_or_business respondent argues that the facts of this case are similar to those in 54_tc_490 in that case mr horodysky received his law degree and practiced law in poland however after poland came under soviet rule he moved to germany and received a german degree of law 276_us_145 77_tc_1124 aff’d without published opinion 9th cir date 69_tc_877 62_tc_270 shortly after receiving that degree he moved to ohio after living in ohio for almost years mr horodysky applied to the supreme court of ohio for admission to the bar but he was denied admission because he had not completed the formal education requirements mr horodysky enrolled as a night student in cleveland marshall law school and attempted to deduct his educational expenses the court sustained the disallowance of the deduction stating that the educational expenses were not required for mr horodysky to maintain his skills or to retain his position because he was not yet an attorney admitted in ohio at the time he incurred the expenses in essence petitioner has commendably invested much of his time to meet the minimum requirements for qualification in a new trade_or_business in this country and the expenses thereof being of a personal nature cannot properly be deducted from his taxable_income for any of the years in question petitioners argue that their situation is different because the state of new york where mr tracy passed the bar examination in allows foreign-trained lawyers to sit for the bar examination without completing a legal education program in the united_states therefore they argue mr tracy was not entering into a new trade_or_business and the parties have already stipulated that mr tracy 54_tc_490 has met the minimum requirements of the legal profession although we agree that petitioners’ argument is generally true it does not tell the entire story the parties stipulated only that mr tracy has met the minimum requirements of the legal profession in germany that fact does not automatically qualify him to be a legal professional in the united_states in new york foreign- trained applicants may sit for the bar examination only if certain requirements are fulfilled because mr tracy did not receive an ll m from an american bar association approved law school he would be required to prove that his legal studies program was substantially equivalent in duration to the legal education provided by an american bar association approved law school in the united_states and in substantial compliance with the instructional and academic calendar requirements provided by the state of new york additionally mr tracy would have to show that the law of germany is based on principles of english common_law and his legal studies program was the substantial equivalent of the legal education provided by an american bar association approved law school in n y r see n y r b i a the united_states petitioners have not provided any evidence to show that these requirements have been met and that mr tracy was entitled to sit for the new york bar examination before he completed his j d thus in line with our precedent mr tracy had not established himself in the legal profession in the united_states and his educational expenses were incurred in association with entering into a new trade_or_business petitioners also argue that the educational expenses are deductible under sec_162 as long as mr tracy was active in any trade_or_business during and mr tracy was a law student he may also have been involved with managing a residential building project and he may have been involved in a qui tam legal action but the record is unclear regarding when mr tracy undertook these activities even assuming that mr tracy was involved in these activities during and petitioners have not shown any connection between these activities and mr tracy’s legal education accordingly we sustain respondent’s disallowance of deductions for expenses related to mr tracy’s legal education see n y r b i b iii sec_6662 accuracy-related_penalties sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to negligence or disregard of rules or regulations as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ a return position is not negligent if it is grounded in a reasonable basis however a return position that is merely arguable or that is merely a colorable claim does not satisfy the reasonable basis standard the penalty also will not apply to any portion of the underpayment for which there is reasonable_cause and the taxpayer acted in good faithdollar_figure sec_6662 see 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo sec_1_6662-3 income_tax regs sec_1_6662-3 income_tax regs sec_6664 respondent bears the burden of production as to the penalties and he has satisfied his burden this area of law is well settled and respondent’s position is based on a 45-year-old case with facts very similar to those that are before us petitioners have failed to show that they had a reasonable basis for deducting the expenses associated with mr tracy’s legal education petitioners’ only argument is that the penalties should not apply because they should prevail on the merits additionally petitioners have failed to prove any other defenses accordingly we sustain the penalties under sec_6662 for and iv conclusion on the basis of our examination of the record before us we find that petitioners are not entitled to deduct the expenses associated with mr tracy’s legal education because the education did not maintain or improve skills required see sec_7491 in his trade_or_business further they are liable for accuracy-related_penalties for and to reflect the foregoing decision will be entered for respondent
